      Case 16-30459         Doc 80-1      Filed 08/22/19 Entered 08/22/19 16:50:37                Desc Notice
                                         to Assign Claim Page 1 of 1
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                            Case No. 16−30459
Kimberley MH Bolden                                         :
1929 N. Howe Street                                         Chapter : 13
Unit #1E                                                    Judge :   Jack B. Schmetterer
Chicago, IL 60614
SSN: xxx−xx−8339 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : Wilmington Savings Fund Society, FSB, d/b/a Christ


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
Rushmore Loan Management Services of your claim in the above matter, designated Claim No. 6 . If no objections
are filed by you on or before September 12, 2019 the Court shall substitute Rushmore Loan Management Services in
your place and stead as a claimant. If objections to the assignment of claim are filed, a hearing will be scheduled by
the court. You will be notified of the date of this hearing.




                                                            For the Court,




Dated: August 23, 2019                                      Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
